Citation Nr: 0822248	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-37 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a low back disability.  


WITNESS AT HEARING ON APPEAL

Appellant, K.S.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Alex Crisafulli, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1959 to 
July 1961 and from July 1962 to July 1966.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2006 rating decision of a Regional Office (RO) of 
the Department of Veterans Affairs (VA) in Fargo, North 
Dakota.  


FINDING OF FACT

The veteran's claimed low back disability that is not shown 
to be related to his military service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
duty service, nor may it be presumed to have been incurred in 
or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the veteran of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the veteran is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  

After a careful review of the claims folder, the Board finds 
that letters dated in October 2005 satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed disability and enough information for the RO to 
request records from the sources identified by the veteran.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally, the 
letters advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.

During the pendency of this appeal, on March 3, 2006 the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The Board observes the veteran was not given notice 
of this decision in a separate letter but rather in a July 
2006 VCAA letter for a different claim.  However, this 
omission is not prejudicial.  Indeed, because the veteran's 
claim is denied in the instant decision, VA's failure to 
provide proper notice as to the assignment of a disability 
rating and/or effective date has no adverse impact on the 
veteran.

The Board acknowledges that full VCAA notice was provided 
after the initial unfavorable AOJ decisions.  However, the 
Federal Circuit Court and Veterans Claims Court have since 
further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV). (where the 
Federal Circuit Court held that a statement of the case (SOC) 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, 
after the July 2006 notice was provided to the veteran, the 
claim was readjudicated in a November 2006 SOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

The Board finds that VA also fulfilled its duty to assist the 
veteran in making reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In this 
regard, the veteran's service treatment records are 
associated with the claims folder.  Post-service treatment 
has also been obtained from various private providers.  
During an April 2007 personal hearing before the RO hearing 
officer, the veteran requested that his service treatment 
records be reviewed by a private examiner.  The Board notes a 
May 2007 letter confirming the veteran received a copy of his 
service treatment records.  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability  may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As will be discussed in 
greater detail below, however, there are no indications in 
the veteran's service medical records of the disabilities for 
which he seeks service connection, no medical opinion 
relating his current disabilities to service, and no credible 
evidence of a continuity of symptoms since service that could 
suggest an association between the current disabilities and 
service.  In sum, the veteran has not presented sufficient 
evidence of all three McLendon elements thereby triggering 
VA's duty to provide an examination.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Relevant Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131(West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Analysis

The veteran asserts he is entitled to service connection for 
a lower back disability as such disability is the result of 
an injury he inurred while in service.  The veteran claims he 
injured his back in April 1961 while stationed on a 
destroyer.  See April 2007 personal hearing before the RO.  
He claims he was thrown backwards when operating a gun that 
was mistakenly put on automatic, and fell 30-38 inches onto a 
guard ring.  The veteran states he momentarily blacked out 
before being helped down to sick bay.  

Having reviewed the record, and for the reasons and bases set 
forth below, the Board finds that the preponderance of the 
evidence is against the claim.  In essence, the Board 
concludes that a current low back disorder is not shown to 
have manifested during service or within one year of service, 
or to have otherwise been incurred in or aggravated by 
service.

In this regard, the evidence in this case shows that the 
veteran was treated in November 2006 and assessed with low 
back pain with radiculopathy.  Other records show the veteran 
being treated for a back disability in March and April 1996, 
and an MRI at that time revealed mild degenerative changes at 
the facet joints at L2-3; mild to moderate diffuse posterior 
disc bulge at L3-4 with degenerative changes in the facet 
joints; and moderate diffuse posterior disc bulge at L4-5.

However, the Board observes that there is no evidence of any 
complaints of back problems during service and his July 1966 
separation examination report is negative for any clinical 
abnormalities of the back.  As noted, the veteran has 
detailed an injury he states occurred in April 1961 aboard a 
destroyer.  Unfortunately, records of this injury were not 
recorded, or have been lost, as they are not associated with 
the veteran's service treatment records.  The veteran has 
provided the names of several witnesses to the event.  
However, by the veteran's own account, they have not been 
able to be located.  Currently, the only evidence of record 
that the veteran suffered a back injury consists of private 
medical records detailing a March 1970 car accident in which 
he received an injury to his lower back.  This was nearly 
four years after the veteran separated from service, and 
there is no evidence from the record that the veteran 
mentioned the in-service back injury while receiving 
treatment for this particular injury.  In fact, at the time, 
the only past injury to the back reported by the veteran was 
a football injury, the date of which was not noted.

The veteran claims he began receiving back treatment 
immediately upon separation from service.  However, no such 
history of treatment was reported during the course of 
receiving treatment in March 1970 immediately after a car 
accident.  As noted, the only past injury noted at that time 
was a football injury.  Furthermore, no history of any injury 
in service was noted during the course of receiving treatment 
in 1996.

The Board believes that the veteran is sincere in his 
testimony that he injured his back in service.  However, in 
light of the inconsistencies between the history noted in 
1970 and the recent assertions of an in-service injury, the 
Board finds the more recent reports of a continuity of 
symptomatology since the in-service injury to not be 
credible.  In essence, the Board finds the more 
contemporaneous reports offered in 1970 during the course of 
receiving treatment to be more credible than the recent 
assertions made while pursing a claim for monetary benefits.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  As noted, the 
veteran made no reference to an in-service injury at that 
time, but, instead, only referred to a past football injury.  
The Board believes its conclusion to be consistent with the 
denial of any complaints of back problems in a report of 
medical history in 1962, and the absence of any reference to 
an in-service injury while receiving treatment in 1996.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992)

For these reasons, the Board concludes that the record lacks 
any competent or credible lay evidence that the veteran's 
lower back disability is related to his military service.  
Although the veteran himself has testified that a link exists 
between the in-service injury and his current disability, the 
Board notes that such evidence is not competent with respect 
to the issue of a nexus.  See Espiritu, supra.  In addition, 
as discussed in detail above, there is no credible lay 
evidence of any continuity of symptomatology since service.

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a back disability.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55.



ORDER

Entitlement to service connection for a low back disability 
is denied.


____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


